FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50557

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01136-BEN

  v.
                                                 MEMORANDUM*
ERIK NAMBO-MILAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Erik Nambo-Milan appeals from the district court’s judgment and challenges

the 18-month sentence and 18-month term of supervised release imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nambo-Milan contends that the district court erred by relying on improper

factors in making its sentencing decision. We review for plain error, see United

States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009), and find none. The

record reflects that the district court properly considered the sentencing factors

specified in 18 U.S.C. § 3583 and did not impose the sentence on the basis of any

improper factor. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.

2007); see also U.S.S.G. § 5D1.1 cmt. n.5 (court should consider imposing term of

supervised release on a deportable alien if the court determines that doing so would

provide an added measure of deterrence).

      Nambo-Milan also contends that the district court imposed a substantively

unreasonable sentence. The district court did not abuse its discretion in imposing

Nambo-Milan’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence, including the supervised release term, is substantively reasonable in light

of the section 3583 sentencing factors and the totality of the circumstances,

including Nambo-Milan’s breach of trust, his immigration history, and the need to

deter. See Simtob, 485 F.3d at 1062-63; United States v. Valdavinos-Torres, 704

F.3d 679, 692-93 (9th Cir. 2012).

      The government’s motion for judicial notice is granted.

      AFFIRMED.


                                           2                                    13-50557